Appeal Reinstated; Order filed December 3, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-09-00364-CV
                                  ____________

               GERARD STEPHAN LAZZARA, JR., Appellant

                                       V.

                      JOYCE ANN LAZZARA, Appellee


                   On Appeal from the 247th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2007-14931


                                  ORDER

      This is an appeal from an order appointing a receiver signed April 3, 2009,
in a post-divorce enforcement action. On May 21, 2009, this court abated this
appeal because appellant had petitioned for voluntary bankruptcy protection in the
United States Bankruptcy Court for the Southern District of Texas, under cause
number 09-33361. See Tex. R. App. P. 8.2.

      The court has periodically checked on the status of the bankruptcy case
through the Public Access to Court Electronic Records (PACER) system.
According to PACER, the bankruptcy estate in cause number 09-33361 has been
administered and the bankruptcy trustee was discharged in 2012.

      On September 13, 2012, this court issued an order requesting the parties to
file a response advising the court of the status of the pending bankruptcy case. On
September 21, 2012, appellant’s counsel filed a notice stating that, at that time, the
estate continued to be managed by the court’s designee. On October 5, 2012,
appellant’s counsel filed a supplemental response explaining that a second
bankruptcy case was pending in the United States Bankruptcy Court for the
Southern District of Texas, under cause number 09-33345, which encompassed the
bankruptcy cases of both appellant, Gerard Stephan Lazzara, and RR Valve, Inc.
According to appellant’s counsel, at that time, the bankruptcy estate and the
properties subject to this appeal were under the control of the court-appointed
trustee, Douglas J. Brinkley. Therefore, on October 22, 2012, this court issued an
order continuing the abatement of this appeal.

      On November 5, 2013, appellant’s counsel filed a supplemental response
stating that the second bankruptcy case has been closed. Counsel attached a copy
of the bankruptcy court’s October 1, 2013, order closing the estates in cause
number 09-33345 and the jointly administered case filed under cause number 09-
33377. Accordingly, we issue the following order:

      We order the appeal REINSTATED. See Tex. R. App. P. 8.3. Appellant’s
brief is due on or before December 27, 2013.



                                   PER CURIAM



                                          2